Plaintiff in error, Baldy White, alias Wallace Owens, was convicted in the county court of Pontotoc county of the crime of vagrancy, and was sentenced to pay a fine of $50. The judgment and sentence was entered on April 6, 1911. No briefs have been filed, and the Attorney General has filed a motion to affirm.
The information charged a violation of section 2790, Comp. Laws 1909, which enacts that:
"The following persons are vagrants within the meaning of this act. * * * Fifth, any professional gambler, or gamblers commonly known as tinhorn gamblers, card players, or card sharp. * * *"
The evidence shows that the defendant conducted a poker room in the city of Ada, and that he had at various times been convicted of gambling in the police court of said city. We have examined the information, the instructions of the court, and the judgment and sentence, and we have discovered no error which will warrant a reversal of the judgment.
The judgment of the county court of Pontotoc county is therefore affirmed.
ARMSTRONG, P.J., and FURMAN, J., concur. *Page 189